DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are allowed under this Office action.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, were carefully reviewed and a search with regards to independent claims 1 and 15 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-15, specifically independent claims 1 and 15, the prior art searched was found to neither anticipate nor suggest an image synthesizing system comprising: N (N is an integral number equal to or larger than 2) cameras, each mounted in different vehicles of a train with a plurality of vehicles and each imaging a platform when the train stops at a station; and a synthesizing unit that synthesizes images related to the same physical object imaged by the N cameras while moving along the same route when the train travels; and a control unit that sets a synthesizing condition of an image imaged by the N cameras, wherein the control unit is configured to hold information showing a position of the object and information showing a position of each camera in the train and based on the position of the train and velocity of the train and the position of each camera in the train, calculate a position of each camera with respect to a ground and cause the synthesizing unit to synthesize an image of the object 
The most relevant arts searched, Park, etc. (US 20160332574 A1), modified by Kraeling, etc. (US 20150235094 A1), and “MOVING CAMERA BACKGROUND-SUBTRACTION FOR OBSTACLE DETECTION ON RAILWAY TRACKS” (by Hiroki Mukojima, Daisuke Deguchi, Yasutomo Kawanishi, Ichiro Ide, Hiroshi Murase, Masato Ukai, Nozomi Nagamine, and Ryuta Nakasone, in ICIP 2016 @2016 IEEE, hereinafter referred as Mukojima), teach that an image synthesizing system comprising: N (N is an integral number equal to or larger than 2) cameras; and a synthesizing unit that synthesizes images related to the same physical object imaged by the N cameras while moving along the same route. However, Park, modified by Kraeling, and Mukojima, does not teaches every claimed limitation, especially the claimed limitation of "N (N is an integral number equal to or larger than 2) cameras, each mounted in different vehicles of a train with a plurality of vehicles and each imaging a platform when the train stops at a station; and a synthesizing unit that synthesizes images related to the same physical object imaged by the N cameras while moving along the same route when the train travels; and a control unit that sets a synthesizing condition of an image imaged by the N cameras, wherein the control unit is configured to hold information showing a position of the object and information showing a position of each camera in the train and based on the position of the train and velocity of the train and the position of each camera in the train, calculate a position of each camera with respect to a ground and cause the synthesizing unit to synthesize an image of the object imaged by the camera when the position of each camera based on the ground and the position of the object are matched” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612